Citation Nr: 1452920	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In June 2013, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran reported in lay statements received in February 2010 and during his VA PTSD examinations in March 2010 and in August 2012 that his PTSD symptoms affected his ability to work.  At the Veteran's June 2013 travel board hearing, the Veteran stated that he was quitting his job essentially due to his PTSD symptoms.  The Veteran specified that the pressure, and stress at work as well as his confrontations with co-workers was the reason why he wanted to stop working.  Accordingly, the Board finds that a claim for a TDIU as due to PTSD has been raised.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for PTSD.  However, the Board observes that further development is required prior to adjudicating the claim of entitlement to a TDIU. 

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  In addition, the most recent VA examination in August 2012, while noting the Veteran has occupational and social impairment, did not include an opinion as to whether the Veteran's PTSD symptoms would prevent him from obtaining or maintaining gainful employment.  Accordingly, in light of additional symptoms reported since the August 2012 VA examination, the Board finds that the Veteran should be afforded another VA examination to include an evaluation on the impact the Veteran's disability has on his employability.  Updated VA treatment records and records from the Vet Center should be procured as well.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain VA treatment records dated since August 2012.

3.  After obtaining any necessary authorization from the Veteran, obtain records from the Vet Center dated since June 2010.    

4.  Thereafter, schedule the Veteran for an appropriate examination regarding his claim for an increased rating for PTSD. The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

The examiner is asked to assess the current overall impairment of the Veteran's PTSD on social and occupational functioning.  The examiner is asked to describe all symptoms caused by the service-connected PTSD and the impact on the Veteran's occupational and social functioning.

5.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.

The examiner should opine on the functional impairment caused singly or all together by the Veteran's service-connected disabilities (PTSD, diabetes mellitus Type II, and tinnitus) on his employability.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



